948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.George D. MACE, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD, and James B. Busey,Administrator, Federal Aviation Administration, Respondents.
No. 90-1467.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record of the petition for review of the National Transportation Safety Board ("NTSB") and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the petition for review be denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.